Order directing the board of elections to accept and file in its office 900 odd signatures designating Hemy Baum as candidate for the Assembly in the sixth Assembly district of the City Fusion party and Joseph Reis as candidate for alderman in the fifty-ninth aldermanie district of the City Fusion party, nunc pro tunc as of -the 10th day of October, 1933, reversed on .the law and the facts and the motion denied. The provision for filing is mandatory, and in any event the failure to file in time is not adequately excused. To sustain the petition herein in the absence of even a tender of the signatures to the board of elections would result in utter confusion, especially in the light of section 142 of the Election Law, which fixes the time within which objections to petitions or certificates of designation or nomination may be filed. Possible objectors would have no notice of the filing of the additional 900 signatures, permitting the designations to go unchallenged, if, in fact, they are defective. (Matter of King, 155 App. Div. 720; Matter of Mitchell v. Boyle, 219 N. Y. 242; People ex rel. Steinert v. Britt, 146 App. Div. 683; Election Law, §§ 140, 142.) Kapper, Hagarty and Carswell, JJ., concur; Lazansky, P. J., and Young, J., dissent on authority of Matter of Darling (189 N. Y. 570).